DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments, see page 7, filed January 26, 2021, with respect to the title have been fully considered and are persuasive.  The objection of October 26, 2020 has been withdrawn. 
	Regarding Claim Zhai does not disclose the amended limitation “wherein the second redistribution structure is free of solder and a second semiconductor device disposed directly on the second redistribution structure.”  However, 280 is free of solder and 320/350 as the second semiconductor device is directly disposed on 280.	Regarding Claim Zhai does not disclose the amended limitation “a second device die attached directly to a second side of the second redistribution structure.”  However, Fig. 3 and Para [0030] disclose second device die (410/420) is attached to top side of second redistribution structure 320. 
Regarding Claim 15, applicant argues that Zhai does not disclose the amended limitation “wherein the redistribution structure is free of solder; a second device die directly contacting to the top surface of the redistribution structure by direct metal-to-metal bonding.”  However, Fig. 2 of Zhai does show 410 being connected to 280 with metal to metal bonding (i.e. solder 420, redistribution 320 has contacts and solder 350).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai (US 2015/0171063).	Claim 8, Zhai discloses (Fig. 3) a package comprising:	a package substrate comprising a first redistribution structure (210 is first substrate with first distribution layer, labeled in Fig. 2, Para [0021]); 	a first device die (250, die, Para [0023])  attached to the first redistribution structure (250 is attached to 210), wherein the first device die is electrically connected to the first redistribution structure (250 is connected to 210 by 260, Para [0021]) by first connectors (260, electrical conductors, labeled in Fig. 2, Para [0021]); 	second connectors (270, electrical conductors, Para [0021]) attached to the first redistribution structure (270 is attached to 210), wherein the second connectors are electrically connected to the first redistribution structure (270 electrically coupled to 210, Para [0021]); 	a first encapsulant laterally surrounding the first device die and the second connectors (unlabeled in Fig. 2, but 250 is laterally encapsulated by unlabeled encapsulant, Para [0023], hereinafter “first”), wherein surfaces of the first device die, the second connectors, and the first encapsulant are level (top surfaces of 250, 270, and first are level); 	a second redistribution structure (320, third redistribution layer, Para [0021])  extending over the first encapsulant, the first device die, and the second connectors (320 extends over first, 250, and 270), wherein a first side of the second redistribution structure is electrically connected to the second connectors (bottom side of 320 is electrically connected to 270, Para [0022]), the second redistribution structure being free of solder (320 is free of solder); and 	a second device die (410/420, die/conductors labeled in Fig. 2, under broadest reasonable interpretation (BRI) 420 may be considered part of the device die, Para [0021]) attached directly to a second side of the second redistribution structure that is opposite the first side (410/420 is directly attached to top side of 320), wherein the second device die is electrically connected to the second redistribution structure (410 is electrically connected to 320 through 420, Para [0021]).	Claim 9, Zhai discloses (Fig. 3) the package of claim 8, wherein a surface of the first device die that faces the first redistribution structure is vertically separated from the first redistribution structure (bottom surface of 250 is vertically separated from 210 by 260).	Claim 10, Zhai discloses (Fig. 3) the package of claim 8, wherein the first encapsulant laterally surrounds each of the first connectors (first laterally surrounds 260).	Claim 11, Zhai discloses (Fig. 3) the package of claim 8, wherein the second device die overlaps the first device die (410/420 overlaps 250).	Claim 12, Zhai discloses (Fig. 3) the package of claim 8, further comprising a second encapsulant (unlabeled in Fig. 3, but 410/420 is laterally encapsulated by unlabeled encapsulant, Para [0023], hereinafter “second”), laterally surrounding the second device die (second laterally surrounds 410/420).	Claim 13, Zhai discloses (Fig. 3) the package of claim 8, further comprising a heat spreader (380, heat spreader, labeled in Fig. 2, Para [0024]) attached to the second device die (380 attached to 410/420)	Claim 14, Zhai discloses (Fig. 3) the package of claim 8, wherein the second connectors each comprise solder (270 may be solder balls, Para [0031].	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 2015/0171063) in view of Wang (US 2013/0168856).	Claim 1, Zhai discloses (Fig. 2) a package comprising: 	a first redistribution structure (210, redistribution structure, Para [0021]); 	a first semiconductor device (250, first die, Para [0021]) disposed on the first redistribution structure (250 is on 210), the first semiconductor device electrically connected to the first redistribution structure (250 is electrically connected to 210, Para [0021]); 	a first encapsulant (unlabeled but 250 is encapsulated, hereinafter “first”, Para [0023]) laterally surrounding the first semiconductor device (first laterally surrounds 250); 	a second redistribution structure (280, first redistribution layer, Para [0021]) over and physically contacting a top surface of the first semiconductor device (280 physically contacts top surface of 250), wherein the second redistribution structure is free of solder (280 does not have solder); 		an electrical connector (270, electrical conductors, Para [0021]) extending through the first encapsulant from the first redistribution structure to the second redistribution structure (270 extends through first from 210 to 280), wherein a top surface of the electrical connector is level with the top surface of the first semiconductor device (top surface of 270 is level with top surface of 250) ; and 320/350, third substrate/electrical conductors, under BRI considered second semiconductor device, Para [0022]) disposed directly on the second redistribution structure (320/350 is directly on 280), the second semiconductor device electrically connected to the second redistribution structure (320 is connected to 280 through 350, Para [0021]).	Zhai does not explicitly disclose a first redistribution structure disposed on a front side of a substrate.	However, Wang discloses (Fig. 1) a first redistribution structure (top 110, wiring, Para [0022]) disposed on (top 110 is on top surface of 100) a front side of a substrate (100, first substrate, Para [0021].	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the substrate of Wang as it is a common base for a semiconductor packages.	Claim 2, Zhai in view of Wang discloses the package of claim 1.	Zhai disclose (Fig. 2) a third semiconductor device (right 410, die, Para [0021]) disposed on the second redistribution structure (right 410 is on 280), the third semiconductor device electrically connected to the second redistribution structure (right 410 is electrically connected to 280 through 320, Para [0021]).	Claim 3, Zhai in view of Wang discloses the package of claim 1.	Zhai discloses (Fig. 2) comprising a second encapsulant (unlabeled, but 350 is encapsulated in Fig. 2, hereinafter “second”) at least laterally encapsulating the second semiconductor device (second laterally encapsulates 350)	Claim 4, Zhai in view of Wang discloses the package of claim 1.	Zhai discloses (Fig. 2) a heat spreader (380, heat spreader, Para [0024]) adhered to the second device die (380 is adhered to 320).	Claim 5, Zhai in view of Wang discloses the package of claim 1.110/108, wiring/bond pads may be considered redistribution structure, Para [0020]) disposed on a back side of the substrate (bottom 110/108 are disposed on bottom side of 100).	Claim 6, Zhai in view of Wang discloses the package of claim 1.	Zhai discloses (Fig. 2) wherein the second redistribution structure is planar (280 is planar).	Claim 7, Zhai in view of Wang discloses the package of claim 1.	Zhai discloses (Fig. 2) wherein a bottom surface of the electrical connector is level with a surface of the first encapsulant (bottom surface of 270 is level with bottom surface of first).
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 2015/0171063) in view of Lin (US 2009/0008777).
Claim 15, Zhai discloses (Fig. 2) a package comprising: 	a first device die (250, die, Para [0023]) on a first side (250 is on top side of 210) of a package substrate (210, under BRI redistribution layer may be considered substrate, labeled in Fig. 2, Para [0022]), wherein the first device die is laterally encapsulated by a first encapsulant (250 is laterally encapsulated by unlabeled encapsulant, Para [0023], hereinafter “first”); 	electrical connectors (270, electrical conductors, Para [0021]) on the first side of the package substrate (270 is on top side of 210) , wherein the electrical connectors are laterally encapsulated by a first encapsulant (270 is encapsulated by first), wherein the electrical connectors have a full height that is the same as the full height of the first encapsulant (270 and first have same height); 	a redistribution structure (280/350/320, second redistribution layer/electrical conductors/third redistribution layer, Para [0021]) extending over and physically contacting the first encapsulant, the electrical connectors, and the first device die (280 extends over and physically contacts first, 270, and 250), wherein a top surface of the redistribution structure is level (top surface of 280 is level), 	a second device die (left 410/420, die/conductors, under BRI considered second device die, Para 410 attached to top surface of 320) by direct metal-to-metal bonding (left 410 directly contacts top of 320, through metal-to-metal bonding of 420 and 320, Para [0022], [0031]), wherein the second device die is electrically connected to at least one electrical connector by the redistribution structure (left 410 electrically connected to 280/350/320, Para [0021]); and 	a third device die (right 410, die, Para [0021])  attached to the top surface of the redistribution structure (right 410 is attached to top surface of 320) laterally adjacent to the second device die (right 410 is laterally adjacent left 410).	Zhai does not explicitly disclose wherein the redistribution structure is free of solder.	However, Lin discloses (Fig. 3) forming a redistribution structure (110/115, adhesive/interconnecting structure, Para [0035]) which connects two components (substrate 100 and chip 105, Para [0035]) without the use of solder balls.	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the solderless structure of Lin as it requires less stacked layers and a thinner device (Lin, Para [0007]).	Claim 16, Zhai in view of Lin discloses the package of claim 15.	Zhai discloses (Fig. 2) wherein the redistribution structure (280/350/320), extends vertically from the first device die to the second device die (280/350/320 extends vertically from 250 to left 410).	Claim 17, Zhai in view of Lin discloses the package of claim 15.	Zhai discloses (Fig. 2) further comprising a second encapsulant (not labeled but 410s are encapsulated, Para [0023], hereinafter “second”), wherein the second encapsulant at least laterally encapsulates the second device die and at least laterally encapsulates the third device die (second laterally encapsulated left 410 and right 410).	Claim 18, Zhai in view of Lin discloses the package of claim 15.280 is level).	Claim 19, Zhai in view of Lin discloses the package of claim 15.	Zhai discloses (Fig. 2) wherein the electrical connectors each comprise solder (270 may be solder balls, Para [0031]).	Claim 20, Zhai in view of Lin discloses the package of claim 15.	Zhai discloses (Fig. 2) wherein a top surface of the first device die and a top surface of the encapsulant are level (top surface of 250 is level with top surface of first).	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        
/G.G.R/               Examiner, Art Unit 2819